Citation Nr: 0940367	
Decision Date: 10/23/09    Archive Date: 10/30/09

DOCKET NO.  04-14 986	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for pelvic pain.

2.  Entitlement to an earlier effective date for service 
connection for headaches.

3.  Entitlement to an earlier effective date for service 
connection for depressive disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel


INTRODUCTION

The Veteran served on active duty from May 1989 to May 1994.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas.

The Veteran's case was previously before the Board in June 
2006.  At that time the Board granted entitlement to service 
connection for headaches and depressive disorder and remanded 
the issue involving service connection for pelvic pain.  The 
Board also granted an increased rating for a service-
connected gastrointestinal (GI) disability.

The Appeals Management Center (AMC) effectuated the Board 
decision by issuing a rating decision in December 2006.  The 
Veteran was granted service connection for headaches and 
awarded a 30 percent disability rating.  The effective date 
for service connection was established as June 28, 2001.  She 
was also granted service connection for depressive disorder.  
She was awarded staged ratings for her depressive disorder 
with a 10 percent rating from June 28, 2001, the effective 
date for service connection, and a 30 percent rating from 
September 30, 2003.

The Veteran submitted a notice of disagreement (NOD) with the 
disability ratings for the 30 percent ratings awarded for her 
headache and depressive disorder disabilities in June 2007.  
The AMC issued a statement of the case (SOC) for the two 
issues in April 2009.  The case was returned to the Board in 
May 2009, prior to the expiration period of the 60-day period 
to respond to the SOC and to perfect an appeal.  There is no 
indication in the claims folder that the Veteran submitted 
any correspondence that could be construed as a substantive 
appeal with respect to the two issues.  The Board may only 
exercise jurisdiction over an issue after an appellant has 
filed both a timely notice of disagreement to a rating 
decision denying the benefit sought, and a timely substantive 
appeal.  38 U.S.C.A. § 7105 (West 2002); Roy v. Brown, 5 Vet. 
App. 554 (1993).  As there is no evidence of the Veteran 
having perfected an appeal, the Board does not have 
jurisdiction over the two issues.  

The Veteran also disagreed with the 30 percent rating granted 
for her GI disability.  However, that rating was assigned 
based on the Board's adjudication of an increased rating in 
June 2006.  It does not represent an original action by the 
agency of original jurisdiction (AOJ), the AMC in this case.  
If the Veteran wished to disagree with the disability rating 
granted by the Board she was required to appeal the decision 
of the Board to the United States Court of Appeals for 
Veterans Claims (Court).  There is no indication in the 
claims folder that the Veteran has appealed the issue.  To 
the extent the Veteran's statement can be construed as a 
claim for an increased rating, that issue is referred for 
consideration by the RO.  

Finally, the Veteran also submitted a statement where she 
reported she was in receipt of disability benefits from the 
Social Security Administration (SSA) in July 2006.  In her 
statement of June 2007, the Veteran also stated that she was 
unemployable because of her service-connected disabilities.  
The Board finds that the Veteran's submissions reasonably 
raise a claim of entitlement to a total disability evaluation 
based on individual unemployability (TDIU).  As the issue has 
not been developed or certified on appeal it is referred to 
the RO for such further development as may be necessary.

The appeal is REMANDED to the RO via the AMC in Washington, 
DC.  VA will notify the Veteran if further action is 
required.






REMAND

The prior remand of June 2006 directed additional development 
by way of a VA examination.  The Veteran was afforded an 
examination in May 2008.  The examiner found that there was 
no evidence to support a diagnosis of classic pelvic pain or 
vaginismus.  There was no evidence of endometriosis.  The 
examiner remarked that the Veteran's symptoms could represent 
interstitial cystitis and recommended a urological 
examination.

The Veteran was afforded a urological examination in January 
2009.  Several tests were conducted in addition to the 
physical examination.  The examiner concluded that there was 
no identifiable anatomic abnormality for the Veteran's 
chronic pelvic pain.  

Although the above examinations were provided in compliance 
with the Board's remand of June 2006, the Veteran provided 
information of additional VA treatment while her case was in 
a remand status.  The Board notes that the last VA treatment 
records are dated in 2003, although an entry from March 29, 
2007, reported that the Veteran had not been seen in the 
clinic since 2004.  The Veteran must be contacted and asked 
to provide dates of treatment from all providers since 2003.  
In any event, outstanding VA records must be obtained.  See 
Bell v. Derwinski, 2 Vet. App. 611 (1992).  She has 
identified having received continued treatment at the VA 
medical center (VAMC) in Memphis, Tennessee.  

As noted in the Introduction, the Veteran has provided 
information that she was found to be totally disabled by the 
SSA as of June 2006.  This information was provided by her in 
a statement dated in July 2006.  There is no evidence of VA 
having made efforts to obtain these records.  SSA records 
must be obtained before a decision on the claim can be made.  
See Murincsak v. Derwinski, 2 Vet. App. 363 (1993).

Also as noted in the Introduction, the Veteran submitted a 
NOD in response to a rating decision issued in December 2006.  
This rating decision effectuated actions taken by the Board 
in its decision of June 2006.  In that regard service 
connection was granted, disability ratings assigned, and 
effective dates established for the Veteran's headaches and 
depressive disorder disabilities.  The Veteran disagreed with 
her disability ratings for her headaches and depressive 
disorder and was issued a SOC in April 2009.  As noted in the 
Introduction, the case was returned to the Board prior to the 
expiration of the 60-day period to perfect an appeal.  
However, there was no evidence of a submission of record by 
the Veteran that could be construed as an appeal as to those 
two issues.

The Veteran also addressed the effective date assigned to her 
now service-connected disabilities of headaches and 
depressive disorder in her NOD of June 2007.  On the reverse 
side of her submission she stated that she should receive 
retroactive pay for her disabilities back to her discharge 
from service in 1994.

Upon further review of the Veteran's statement of June 2007, 
the Board finds that she has expressed disagreement with the 
effective dates assigned for service connection for headaches 
and service connection for depressive disorder.  The Veteran 
believes she should receive compensation back to 1994.  This 
statement represents a NOD with the downstream element of the 
effective date assigned for service connection.  The NOD is 
timely as to the December 2006 rating decision.  38 C.F.R. 
§§ 20.201, 20.302 (2009).  

The Veteran must therefore be issued a SOC in response to her 
timely NOD.  See Manlincon v. West, 12 Vet. App. 328 (1999).  
An SOC must be issued on the issues involving an earlier 
effective date for the grant of service connection for 
headaches and depressive disorder unless the Veteran's claim 
is resolved in some manner, such as by a decision review 
officer (DRO) review or a complete grant of benefits sought, 
or the claim is withdrawn.

The remanding of these issues must not be read as an 
acceptance of jurisdiction over the same by the Board.  The 
Board may only exercise jurisdiction over an issue after an 
appellant has filed both a timely NOD to a decision denying 
the benefit sought, and a timely substantive appeal after 
issuance of a SOC.  38 U.S.C.A. § 7105; Roy, supra.  The RO 
should return the issues to the Board only if the Veteran 
perfects her appeal in accordance with the provisions of 38 
U.S.C.A. § 7105.

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the Veteran and 
request that she identify the names, 
addresses and approximate dates of 
treatment for all health care providers, 
VA and private, who may possess 
additional records pertinent to her 
claim.  The RO should attempt to obtain 
and associate with the claims folder any 
medical records identified by the Veteran 
that are not already of record.  

Even if the Veteran does not respond or 
provide specific information, records 
from VAMC Memphis, for the period from 
2003, must be requested.

2.  Contact the SSA and obtain copies of 
records pertinent to the Veteran's claim 
for SSA benefits and a copy of any 
determination awarding benefits.  If the 
records are not available, make a 
notation to that effect in the claims 
folder.

3.  After undertaking any other 
development deemed appropriate the RO 
should re-adjudicate the issue of service 
connection for pelvic pain.  If the 
benefit sought is not granted, the 
Veteran, and her representative, should 
be furnished with a supplemental 
statement of the case and afforded an 
opportunity to respond before the record 
is returned to the Board for further 
review.

4.  The RO must issue a SOC to the 
Veteran addressing the issues of 
entitlement to an earlier effective date 
for service connection for headaches and 
depressive disorder unless her claim is 
resolved in some manner.  The Veteran 
must be advised of the time limit in 
which she may file a substantive appeal.  
38 C.F.R. § 20.302(b).  Then, if and only 
if the appeal is timely perfected, the 
issues should be returned to the Board 
for further appellate consideration, if 
otherwise in order. 

Thereafter, the case should be returned to the Board for 
further appellate review.  By this remand, the Board 
intimates no opinion as to any final outcome warranted.  No 
action is required of the Veteran until she is notified by 
the RO.  The Veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
Kristi Barlow
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


